Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 09/02/2022 is acknowledged.
Election was made without traverse in the reply filed on 09/02/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-12, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burch (UG PG Pub 2012/0198730). 
Regarding Claim 1, Burch discloses a method comprising: 
injecting a material into a mold cavity to create a sheet of molded material (Para. [0070] regarding the injection mold 100 injects a first polymeric material 50A at a molding pressure through the mold and into the mold cavities 50C corresponding to the exoskeleton 50; see also Para. [0074] regarding base material 40/sheet 42) with a thickness less than 5 millimeters (Fig. 6 regarding thickness T; see also Para. [0058] teaching that the thickness can range from optionally about at least 0.1 millimeters to about 10.0 millimeters) and molded holes extending between an inner surface of the molded material and an outer surface of the molded material (Fig. 6 regarding hole 51 in exoskeleton 50), wherein the sheet of molded material is in a shape that can be secured together to form a shoe upper (Figs. 7, 12 regarding exoskeleton 50; Fig. 14, 15 regarding exoskeleton 250) comprising a vamp (Fig. 7 regarding portion of exoskeleton 50 from toe to figure 8 dividing line; Fig. 12), a medial portion (Fig. 7 regarding left side of exoskeleton 50; Fig. 12), and a lateral portion (Fig. 7 regarding right side of exoskeleton 50; Fig. 12); 
removing, from the mold cavity, the sheet of molded material (Para. [0074] regarding exoskeleton 50 molded thereon can be removed); 
folding the sheet of molded material (Para. [0075] regarding the sheet and exoskeleton can then be conformed to the three-dimensional contours of the last to generally form a three-dimensional upper; see also Fig. 12); and 
cementing a portion of the sheet of molded material to a sole to form a shoe (Para. [0076] regarding the three-dimensional upper shown in FIG. 12 can be joined with a sole component, such as a midsole and/or outsole by...cementing).

Regarding Claim 2, Burch discloses the method of claim 1, wherein the material is a thermoplastic polyurethane (TPU) material (Para. [0060] regarding thermoplastic polyurethane (TPU)).

Regarding Claim 3, Burch discloses the method of claim 1, wherein the material is an ethylene vinyl acetate (EVA) material (Para. [0060] regarding ethyl vinyl acetate (EVA)).

Regarding Claim 8, Burch discloses the method of claim 1, wherein the sheet of molded material has a thickness between 5 millimeters and 0.04 millimeters (Fig. 6 regarding thickness T; Para. [0058] regarding this thickness can range from optionally about at least 0.1 millimeters to about 10.0 millimeters).

Regarding Claim 9, Burch discloses the method of claim 1, wherein a first point of the sheet of molded material has a first thickness (as in Fig. 7, thickness T at maximum), and a second point of the sheet of molded material has a second thickness different from the first thickness (as in Fig. 7, lesser thickness at edge 54; Para. [0058] regarding the thickness T of the exoskeleton 50 can vary from region to region).

Regarding Claim 10, Burch discloses the method of claim 1, wherein an average thickness of the sheet of molded material is less than 1.5 millimeters (Fig. 6 regarding thickness T; Para. [0058] regarding this thickness can range from optionally about at least 0.1 millimeters to about 10.0 millimeters).

Regarding Claim 11, Burch discloses the method of claim 1, wherein the sheet of molded material comprises a plurality of different areas, each with a different texture (Para. [0055] regarding base material 40 in the aesthetic region 52 can be of a notably different material from the exoskeleton, and/or can be a different color, texture, shade, hue, reflectivity, transparency, translucency, and/or other property from the surrounding exoskeleton 50).

Regarding Claim 12, Burch discloses the method of claim 1, comprising: inserting an insole into the shoe (Fig. 5 regarding sockliner 33 serves as insole since it is binding together the upper).

Regarding Claim 14, Burch discloses the method of claim 12, wherein inserting the insole into the shoe comprises inserting the insole into the shoe such that after the insole is inserted into the shoe (as in Fig. 5), at least a portion of the molded material is between at least a portion of the insole and at least a portion of the sole of the shoe (Fig. 5, portion of exoskeleton 50 between sockliner 33 and midsole 31).

Regarding Claim 15, Burch discloses the method of claim 12, wherein inserting the insole into the shoe comprises inserting the insole into the shoe such that after the insole is inserted into the shoe (Fig. 5), at least a portion of the insole is in direct contact with at least a portion of the sole of the shoe (Fig. 5, sockliner 33 in direct contact with midsole 31).

Regarding Claim 16, Burch discloses the method of claim 1, wherein the sheet of molded material is used to form an entire upper portion of the shoe (as in Fig. 5, 7, 12 regarding exoskeleton 50).

Regarding Claim 17, Burch discloses the method of claim 1, wherein the shoe upper comprises a heel portion and a toe portion (as in Fig. 7, 12 regarding exoskeleton 50 has heel portion and toe portions).

Regarding Claim 20, Burch discloses the method of claim 1, comprising: cementing a second portion of the sheet of molded material to a third portion of the sheet of molded material (Para. [0048] regarding the marginal ends 21 can be joined in a variety of manners, including by ... cementing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burch.
Regarding Claim 4, Burch discloses the method of claim 1, but does not explicitly disclose wherein the material has a melt-temperature range between 205 degrees Celsius and 225 degrees Celsius.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to specify wherein the material has a melt-temperature range between 205 degrees Celsius and 225 degrees Celsius, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to specify a melt-temperature range that is suitable for the material being melted and since Burch previously discloses suitable materials and also that a suitable temperature may be chosen (Para. [0070] regarding other temperatures depending on the material).

Regarding Claim 5, Burch discloses the method of claim 4, but does not explicitly disclose wherein the material has a short-term maximum temperature of 255 degrees Celsius.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to specify wherein the material has a short-term maximum temperature of 255 degrees Celsius, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to specify a short-term maximum temperature that is suitable for the material being melted and since Burch previously discloses suitable materials and also that a suitable temperature may be chosen (Para. [0070] regarding other temperatures depending on the material).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burch in view of Lenovo (US PG Pub 2015/0077910).
Regarding Claim 6, Burch discloses the method of claim 1, but does not explicitly disclose comprising: scanning a textile with a high-precision scanner: and etching, using a laser, a texture of the textile to a mold for the mold cavity.
However, Lenovo, directed to an injection molding method (Para. [0049] regarding injected into the mold cavity of the mold) and teaches scanning a textile with a high-precision scanner (Para. [0047] regarding three-dimensional data of the surface of the textile is obtained by three-dimensionally scanning the surface of the textile): and etching, using a laser, a texture of the textile to a mold for the mold cavity
(Para. [0047] regarding data is input into a controller of the laser engraving machine, so that the laser engraving machine can be driven to etch the inner surface of the mold to form the corresponding texture structure. This texture structure is identical with the surface structure of the textile).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burch with the teaching of Lenovo for the purpose of predictably allowing a textile texture to be reproduced onto the shoe to give the impression of that textile from farther away.

Regarding Claim 7, modified Burch discloses the method of claim 6, but does not explicitly disclose wherein the texture of the textile is a negative of a texture of the sheet of molded material.
However, Lenovo, directed to an injection molding method (Para. [0049] regarding injected into the mold cavity of the mold) and teaches wherein the texture of the textile is a negative of a texture of the sheet of molded material (Para. [0047] regarding data is input into a controller of the laser engraving machine, so that the laser engraving machine can be driven to etch the inner surface of the mold to form the corresponding texture structure. This texture structure is identical with the surface structure of the textile).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burch with the teaching of Lenovo for the purpose of predictably allowing a textile texture to be reproduced onto the shoe to give the impression of that textile from farther away.

Claims 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burch in view of Cavaliere (US PG Pub 2011/0078922).
Regarding Claim 13, Burch discloses the method of claim 12, but does not explicitly disclose wherein the insole is a foam insole.  
However, Cavaliere, is directed to footwear (abstract) and teaches wherein the insole is a foam insole (Fig. 2 regarding cushioning layer 44; Para. [0035] regarding the cushioning layer 44 is relatively soft and is formed from a compliant foam).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burch with the teaching of Cavaliere for	the purpose of predictably providing further cushioning to a user's foot to increase comfort thereof.

Regarding Claim 18, Burch discloses the method of claim 1, but does not explicitly disclose comprising: attaching a tongue to the molded material by sewing the tongue to the molded material.
However, Cavaliere teaches attaching a tongue to the molded material by sewing the tongue to the molded material (Para. [0048] regarding [0048] the tongue 20 is stitched, high-frequency welded, and/or adhesively bonded to the medial and lateral portions 16, 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burch with the teaching of Cavaliere for the purpose of using the well-known technique of sewing as an attachment method for a shoe tongue so that the tongue may predictably be repairable by ripping out the stitching and sewing a new tongue.

Regarding Claim 19, modified Burch discloses the method of claim 18, but does not explicitly disclose wherein the tongue is made at least partially of a knitted material.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify the tongue is made at least partially of a knitted material, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  The motivation for doing so would be to provide a well-known footwear material on the part of the shoe that is compressed against a delicate part of the user's foot to predictably increase comfort thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745